Exhibit 10.1

FEDERAL DEPOSIT INSURANCE CORPORATION

WASHINGTON, D.C.

 

    )    In the Matter of   )    STIPULATION   )    TO THE ISSUANCE OF A METRO
UNITED BANK   )    CONSENT ORDER SAN DIEGO, CALIFORNIA   )      )    FDIC
10-379b   )    (Insured State Nonmember Bank)   )        )   

Subject to the acceptance of this STIPULATION TO THE ISSUANCE OF A CONSENT ORDER
(“STIPULATION”) by the Federal Deposit Insurance Corporation (“FDIC”) and the
California Department of Financial Institutions (“CDFI”) , it is hereby
stipulated and agreed by and between a representative of the Legal Division of
the FDIC, a representative of the CDFI, and Metro United Bank, San Diego,
California, (“Bank”) as follows:

1. The Bank has been advised of its right to the issuance and service of a
NOTICE OF CHARGES AND OF HEARING detailing the unsafe or unsound banking
practices and violations of law and/or regulations alleged to have been
committed by the Bank and of its right to a hearing on the alleged charges under
section 8(b) of the Federal Deposit Insurance Act (“FDI Act”), 12 U.S.C.
§ 1818(b) and the Bank has waived those rights.

2. The Bank, solely for the purpose of this proceeding and without admitting or
denying any of the charges of unsafe or unsound banking practices and violations
of law and/or regulations, hereby consents and agrees to the issuance of a
CONSENT ORDER (“ORDER”) by the FDIC and the CDFI. The Bank further stipulates
and agrees that such ORDER shall be deemed to be a final ORDER and that said
ORDER shall become effective upon its issuance by the FDIC and the CDFI and
shall be fully enforceable by the FDIC pursuant to the provisions of section
8(i) of the Act, 12 U.S.C. § 1818(i), and by the CDFI pursuant to the provisions
of State law, subject only to the conditions set forth in paragraph 3 of this
STIPULATION.

 

1



--------------------------------------------------------------------------------

3. In the event the FDIC and the CDFI accept this STIPULATION and issue the
ORDER, it is agreed that no action will be taken by the FDIC or the CDFI to
enforce said ORDER in a United States District Court, or the appropriate court
of the State of California, unless the Bank or any institution-affiliated party
has violated or is about to violate any provision of the ORDER.

4. Solely for the purpose of this proceeding, the Bank hereby waives:

 

  (a) The issuance and service of a NOTICE OF CHARGES AND OF HEARING;

 

  (b) All defenses to the alleged charges in the NOTICE OF CHARGES AND OF
HEARING;

 

  (c) A hearing for the purpose of taking evidence on such alleged charges;

 

  (d) The filing of PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW;

 

  (e) A RECOMMENDED DECISION of an Administrative Law Judge;

 

  (f) The filing of exceptions and briefs with respect to such RECOMMENDED
DECISION; and

 

  (g) Review of the ORDER by any Federal court.

 

2



--------------------------------------------------------------------------------

Dated this 22nd day of July, 2010.

 

FEDERAL DEPOSIT INSURANCE

CORPORATION

LEGAL DIVISION

   

METRO UNITED BANK

SAN DIEGO, CALIFORNIA

      BY:  

/s/    Cary Ching

BY:  

/s/    Martin H. Silver

      Cary Ching  

Martin H. Silver

Senior Attorney

            BY:  

/s/    May P. Chu

        May P. Chu CALIFORNIA DEPARTMENT OF FINANCIAL INSTITUTIONS     BY:  

/s/    Peter Darwin Chu

        Peter Darwin Chu BY:  

/s/    Scott Cameron

    BY:  

/s/    Shirley Clayton

  Scott Cameron       Shirley Clayton   Chief Examiner             BY:  

/s/    George M. Lee

        George M. Lee       BY:  

/s/    David Tai

        David Tai

 

3